DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to monitoring machine conditions with spectral analysis of vibration data.
With regards to claim 1, Miyano (US 2008/0195350) discloses an apparatus for analyzing vibration spectra associated with machine condition monitoring (paragraph 17), the apparatus comprising: 
one or more vibration sensors configured to collect machine vibration data (paragraph 27, element 20); and 
a processor (paragraph 17, element 10) communicatively coupled to the one or more vibration sensors and configured to:
perform a Fast Fourier Transform on the machine vibration data to generate a vibration spectrum that defines an amplitude of a first variable as a function of frequency (paragraph 30); 
generate a spectral plot of the vibration spectrum for display on a display device (paragraph 35), the spectral plot having an x-axis indicative of frequency and a first y-axis indicative of the amplitude of the first variable (paragraph 36); 
generate a range within the spectral plot (paragraph 36).
Vrba (US 2008/0007555) discloses an apparatus for analyzing vibration data associated with machine condition monitoring (paragraph 29), the apparatus comprising: 
one or more vibration sensors configured to collect machine vibration data (paragraph 29); and 
a processor (paragraph 30) communicatively coupled to the one or more vibration sensors and configured to:
generate a plot of the vibration data for display on a display device (paragraph 20);
generate a modifiable window within the plot (paragraph 25);

The prior art, either singularly or in combination, does not disclose “…a processor communicatively coupled to the one or more vibration sensors and configured to: perform a Fast Fourier Transform on the machine vibration data to generate a vibration spectrum that defines an amplitude of a first variable as a function of frequency; generate a spectral plot of the vibration spectrum for display on a display device, the spectral plot having an x-axis indicative of frequency and a first y-axis indicative of the amplitude of the first variable; generate a modifiable window within the spectral plot, the modifiable window displaying at least a portion of the vibration spectrum with reference to a second y-axis; and receive input from a user interface device that specifies one or both of a change in position of the modifiable window along the x-axis of the spectral plot and a change in scale of the second y-axis” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 12, Miyano (US 2008/0195350) discloses a method for analyzing vibration spectra associated with machine condition monitoring (paragraph 17), the method comprising: 
collecting machine vibration data from one or more vibration sensors (paragraph 27, element 20); 
performing a Fast Fourier Transform on the machine vibration data to generate a vibration spectrum that defines an amplitude of a first variable as a function of frequency (paragraph 30); 
generating a spectral plot of the vibration spectrum for display on a display device (paragraph 35), the spectral plot having an x-axis indicative of frequency and a first y-axis indicative of the amplitude of the first variable (paragraph 36); 
generating a range within the spectral plot (paragraph 36).
Vrba (US 2008/0007555) discloses a method for analyzing vibration data associated with machine condition monitoring (paragraph 29), the method comprising:
collecting machine vibration data from one or more vibration sensors (paragraph 29);
generating a plot of the vibration data for display on a display device (paragraph 20);
generating a modifiable window within the plot (paragraph 25);

The prior art, either singularly or in combination, does not disclose the limitation “…generating a modifiable window within the spectral plot, the modifiable window displaying at least a portion of the vibration spectrum with reference to a second y-axis; and receiving input from a user interface device that specifies one or both of a change in position of the modifiable window along the x-axis of the spectral plot and a change in scale of the second y-axis” of claim 12.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488